Opinion issued April 25, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00239-CR
                             ———————————
                      IN RE DEVIN PAUL COLE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Devin Paul Cole, has filed a complaint seeking to compel the

respondent Harris County District Clerk to forward his pro se pre-trial habeas corpus

application, seeking release on bond, to the trial court in the underlying proceeding.1




1
      The underlying case is The State of Texas v. Devin Paul Cole, Cause No. 1527907,
      338th District Court, Harris County, Texas, the Honorable Ramona Franklin
      presiding.
We construe relator’s complaint as a petition for a writ of mandamus, but dismiss it

for want of jurisdiction.

      This Court’s mandamus jurisdiction is limited to: (1) issuance of writs of

mandamus against a district court judge or county court judge in this Court’s district,

and (2) issuance of writs of mandamus necessary to enforce our appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)–(b) (West 2004). Because

relator’s petition is directed at the district clerk, not the trial judge, and does not

indicate that issuance of a writ is necessary to enforce our appellate jurisdiction, we

lack jurisdiction to issue the writ. See id. at § 22.221(a), (b)(1).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2